DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 16 March 2021.
Claims 1, 11 and 20 have been amended.
Claims 5, 8-9 and 17-18 have been cancelled
Claims 1-4, 6-7, 10-16 and 19-21 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 16 March 2021 have been fully considered but they are not persuasive.
Claim Rejections – 35 U.S.C. § 101
Applicant argues that the “visualization space” of claim 1 is a space specifically allocated for nodes and linkages of a tree structure, and thus is not a generic component of a generic computer. Examiner respectfully disagrees. It is important to note that a general purpose computer that applies a judicial 
Applicant argues that the claim recites a technical solution to a technical problem and cites paragraphs [0002] and [0031]. Examiner respectfully disagrees. How to track events of a trade order is not a technical problem brought about by technical limitations of technology but rather is a business problem brought about through need for regulatory reporting (paragraph [0002] of specification, i.e. a non-technical limiting factor). Furthermore, despite applicant asserting that prior art computer systems cannot track every event in a trade order, the specification is silent as to any technical limitations that would cause any such deficiency beyond an asserted size of the data present which amounts to no more than mere automation of a manual process.
Applicant argues that the claim(s) are similar to example 21. In example 21 the invention was deemed eligible due to the time-sensitive nature of alerting a subscriber by activating the 

Claim Interpretation
Claim 1 recites “generating a plurality of nodes based on the received information and storing identifiers associated with each of the plurality of nodes”. Examiner notes that the generating of nodes in this limitation is functionally identifying the distinct event(s) that occur within the order lifecycle as per the specification:
These nodes may be representations of an event that occurs during the life cycle of a trade order. Each node may be classified with identifiers that identify the system, status, and type of event. For example, the node may include an identifier that indicates the system on which the event occurred, the type of event (e.g., receipt of an order, delivery of an order, modification of an order, etc.), and the status (e.g., completed, not completed, missing information, etc.). The modeling system 410 may compile the nodes and add them to a visualization space, such as a by executing software instructions that produce a visualization that may be displayed to a user. (paragraph [0053])

	As such, the generating of nodes can be broadly interpreted to be any visual indicator of the event(s) that occur in a trade order.
Claim 2 recites “…comprises partitioning the received information by ticker.” Examiner is interpreting this limitation to mean that the information is partitioned by ticker symbol.
Examiner notes that original order size as recited by claims 9, 18 and 20 (wherein it is the initial order size modified by modifications or cancellation) is equivalent to the current order size (with respect to a chosen point in the order lifecycle) and can be met by receiving order information in real-time (as that order information is the current order information at the respective time in the order).
Examiner notes that back propagating the order values are effectively equivalent to saying that the parent order statuses are calculated based on the child order statuses.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-4, 6-7, 10-16 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a computer-implemented method, a system, and a second computer-
Step 2A Prong 1 of the 101 Analysis:
The following limitations and similar versions are found in claims 1, 11, and 20:
Claims 1 and 11:
“performing a verification process to determine whether the visualization is missing information or includes incorrect information;”
“flagging a discrepancy identified during the verification process in the visualization space by modifying the tree structure at a node associated with the discrepancy, if the verification process determines that the visualization is missing information or includes incorrect information.”
Claim 20
“comparing the plurality of order amounts at the plurality of nodes;”
“flagging a discrepancy identified in the visualization space by modifying the tree structure 
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind but for the recitation of generic computer components. That is, other than reciting “processing device”, “computer-implemented”, “memory storing instructions”, or “monitoring system” nothing in the claims’ elements precludes the steps from practically reciting concepts performed in the human mind. For example, but for the recited computer language, the limitations in the context of this claim encompasses an observation or evaluation. An observation or evaluation is performed when observing and flagging that information is missing or evaluating if information is incorrect. If a claim limitations, under their broadest reasonable interpretation, covers concepts performed in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Dependent claims 3, 8, 10, 17, 19, and 21 are directed to the following:
Claim 3:
 “…wherein generating a plurality of nodes comprises identifying root orders within the partitioned received information.”
Claims 8 and 17:
“…wherein the verification process includes…comparing the plurality of order amounts to determine whether the visualization is missing information or includes incorrect information.”
Claims 10 and 19:
“…wherein the verification process comprises determining that a discrepancy exists at a node when the actual fulfilled order size is not the same as the original order size or the fulfilled order size at that node.”
“…wherein the tree structure is modified based on a discrepancy that exists at a node when the actual fulfilled order size is not the same as the original order size or the fulfilled order size at that node.”
Claim 21:
“determining an amount acknowledged as actually fulfilled at the leaf node;”
“repeating the determining…steps for each leaf node in the visualization.”

Dependent claims 5-7, 9, 12-16 and 18 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim 7:
“…wherein the identifiers include an amount identifier associated with the node.”
Claim 16:
“…wherein the same system is a sales system, an algorithmic system, a manual order system, an order routing system, or a market system.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the 
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional elements:
Claim 1:
“…a cognitive system…”
“a processing device”
“a memory”
“receiving information associated with a plurality of events associated with the trade order;”
“generating a plurality of nodes based on the received information and…”
“…storing identifiers associated with each of the plurality of nodes, wherein each node represents a different event, and each identifier indicates a 
“adding the plurality of nodes into a visualization space of the cognitive system;”
“linking the plurality of nodes based on the identifiers to create a tree structure as the visualization of the trade order life cycle, wherein the tree structure includes linked nodes representing a progression of the trade order from an initial request to fulfillment;”
“compiling linkages between the plurality of nodes into the visualization space;”
“wherein the verification process comprises back-propagating a quantity calculation from an end of the tree structure backwards to a beginning of the tree structure, where the quantity calculation includes calculation of a plurality of order amounts including an original order size, a fulfilled order size, and an actual fulfilled order size, wherein the original order size is the total amount initially ordered revised base on any order modifications or cancellations, the fulfilled order 
“providing a user interface showing the modified tree structure in the visualization space to a user.”
Claim 11:
“…a cognitive system…”
“create a visualization of the trade order life cycle”
“a plurality of nodes created based on events associated with the trade order and added into a visualization space of the cognitive system, the plurality of nodes including identifiers associated therewith, wherein each node represents a different event, and each identifier indicates a system on which the corresponding event occurred, a type of the corresponding event, and a status of the corresponding event;”
“a plurality of linkages determined based on the identifiers, the linkages creating a tree structure in the visualization space, wherein the tree structure includes linked nodes representing a progression of the trade order from an initial request to fulfillment;”
“modify the tree structure to flag the missing information or incorrect information as a discrepancy at a node associated with the discrepancy.”
“wherein the verification process comprises back-propagating a quantity calculation from an end of the tree structure backwards to a beginning of the tree structure, where the quantity calculation includes calculation of a plurality of order amounts including an original order size, a fulfilled order size, and an actual fulfilled order size, wherein the original order size is the total amount initially ordered revised base on any order modifications or cancellations, the fulfilled order size is the total amount that is expected to be fulfilled as part of the trade order based on execution reports, and the actual fulfilled order 
“provide a user interface showing the tree structure in the visualization space to a user.”
Claim 20:
“…a cognitive system…”
“calculating a plurality order amounts at a plurality of nodes of a tree structure and adding the plurality of nodes into a visualization space of the cognitive system, wherein each node representing a different event is associated with an identifier, and each identifier indicates a system on which the corresponding event occurred, a type of the corresponding event, and a status of the corresponding event,…”
“computing an original order size for each node, wherein the original order size is the total amount initially ordered revised based on any order modifications or cancellations.”
“computing a fulfilled order size for each node, wherein the fulfilled order size is the total 
“computing an actual fulfilled order size for each node, wherein the actual fulfilled order size is the total amount acknowledged as actually being fulfilled;”
“providing a user interface showing the modified tree structure in the visualization space to a user.”
The computer components (cognitive system, processor and memory) are recited at a high level of generality (i.e. as a generic cognitive system, generic processor and generic memory) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The adding, compiling, receiving, back-propagating and providing steps are recited at a high-level of generality (i.e., as generally adding, generally compiling, generally receiving, generally back-propagating and generally providing) 
Dependent claims 6 and 12-15 contain the following additional elements:
Claim 2:
“…wherein generating a plurality of nodes comprises partitioning the received information by ticker.”
Claim 4:
“…wherein linking the plurality of nodes comprises storing a type of linkage based on the identifiers associated with the linked nodes.”
Claims 6 and 12:
“wherein linking the plurality of nodes includes linking at least some nodes across systems.”
Claim 13:
“…wherein the at least some nodes are linked across two or more of a sales system, an algorithmic 
Claim 14:
“…wherein the visualization includes at least some nodes linked as a result of a parent order split into two or more child orders.”
Claim 15:
“…wherein the visualization includes at least some nodes linked as a result of messages being sent within the same system.”
Claim 21:
“selecting a leaf node;”
“sending the amount back to previously linked nodes”
“repeating the…sending steps for each leaf node in the visualization”
These elements are recited at a high level of generality (i.e., as simply storing, simply calculating, simply selecting, and simply sending) such that they amount to no more than mere data gathering which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity 
The use of nodes and linkages is implemented at a high level of generality (i.e. as simply creating nodes and creating linkages) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of trade orders (as trade orders have location data (i.e. nodes) and transfer/splitting/merging data (i.e. linkages)). These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components mentioned above are disclosed in applicant’s specification. The processor is described as part of a general purpose computer (See paragraph [0025] of the 
The cognitive system mentioned above is not described in further detail within the applicant's specification. Therefore examiner must interpret these elements as generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well-understood routine and conventional. The courts have recognized the following computer functions as 
(for adding/compiling/storing various data) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(for receiving various data, for displaying/modifying a tree structure) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
(for selecting a node, for calculating order amounts, for back-propagating order information, for generating/creating a visualization) Performing repetitive calculations, (See MPEP § 2106.05(d)(II)).
(for selecting a node, for calculating order amounts, for back-propagating order information, for generating/creating a visualization) Electronic recordkeeping (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palmer et al. (US 2017/0039644 A1) discloses an order life cycle interface and discloses a tree structure to represent the order life-cycle.
Neumann (US 2018/0322576 A1) discloses providing a visualization of an order life-cycle including objects and connectivity between the one or more order objects.
Rosen et al. (US 2018/0322576 A1) discloses a back-office purchase and sales balancing function that detects error between receipts and deliveries.
Woerz (US 2010/0218047 A1) discloses back propagating status values between system nodes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691